1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   ELIJAH WHITE,                                   )   Case No.: 1:19-cv-01089-JLT (HC)
                                                     )
12                  Petitioner,                      )   ORDER DIRECTING CLERK OF COURT TO
                                                     )   ASSIGN DISTRICT JUDGE
13          v.                                       )
                                                     )   FINDINGS AND RECOMMENDATION TO
14   ERIC ARNOLD, Warden,
                                                     )   DISMISS PETITION FOR LACK OF HABEAS
15                  Respondent.                      )   JURISDICTION
                                                     )
16                                                   )   [TWENTY-ONE DAY OBJECTION DEADLINE]
                                                     )
17
18          After conducting a preliminary screening, the Court finds that the petition filed in this case

19   fails to present a cognizable ground for relief. Therefore, the Court will recommend that the petition be

20   SUMMARILY DISMISSED.

21   I.     PROCEDURAL HISTORY

22          On August 19, 2004, Petitioner was convicted in the Kern County Superior Court of failing to

23   register under Cal. Penal Code § 290 and sentenced to a term of 26 years to life. (Doc. 1 at 1.)

24   Petitioner’s appeals to the California Court of Appeal, Fifth Appellate District and the California

25   Supreme Court were both denied. (Doc. 1 at 2.)

26          Petitioner filed a habeas petition in the Kern County Superior Court on July 3, 2017, asserting

27   that he is a nonviolent felon eligible for relief under Proposition 57. (Doc. 1 at 30.) On October 10,

28   2017, the Superior Court issued an order for informal response. (Doc. 1 at 30-32.) Subsequently, the

                                                         1
1    Superior Court entered an order denying the habeas petition on December 14, 2017. (Doc. 1 at 33-36.)

2    On December 20, 2017, the Superior Court entered an addendum order to address a reply filed by

3    Petitioner that the Court received after issuing its order; the court found no reason to change its prior

4    ruling to deny the petition. (Doc. 1 at 37-40.) On April 13, 2018, the Fifth DCA denied the habeas

5    petition that was filed on March 15, 2018. (Doc. 1 at 42.) On June 12, 2019, the Supreme Court

6    entered an order stating that “The petition for writ of habeas corpus is denied without prejudice to any

7    relief to which petitioner might be entitled after this court decides In re Gadlin, S254599.” (Doc. 1 at

8    43.)

9           Petitioner filed his federal petition in this Court on August 9, 2019, arguing that it is a violation

10   of Petitioner’s due process and equal protection rights to not apply Proposition 57 to him.

11   II.    DISCUSSION

12   A.     Preliminary Review of Petition

13          Rule 4 of the Rules Governing Section 2254 Cases requires the Court to make a preliminary

14   review of each petition for writ of habeas corpus. The Court must summarily dismiss a petition “[i]f it

15   plainly appears from the petition and any attached exhibits that the petitioner is not entitled to relief in

16   the district court . . . .” Rule 4; O’Bremski v. Maass, 915 F.2d 418, 420 (9th Cir. 1990). The Advisory

17   Committee Notes to Rule 8 indicate that the Court may dismiss a petition for writ of habeas corpus,

18   either on its own motion under Rule 4, pursuant to the respondent’s motion to dismiss, or after an

19   answer to the petition has been filed.

20   B.     Failure to State a Cognizable Federal Claim

21          The basic scope of habeas corpus is prescribed by statute. Title 28 U.S.C. § 2254(a) states:

22          The Supreme Court, a Justice thereof, a circuit judge, or a district court shall entertain
            an application for a writ of habeas corpus in behalf of a person in custody pursuant to a
23          judgment of a State court only on the ground that he is in custody in violation of the
            Constitution or laws or treaties of the United States.
24
25   (emphasis added). See also Rule 1 to the Rules Governing Section 2254 Cases in the United States

26   District Court. The Supreme Court has held that “the essence of habeas corpus is an attack by a person

27   in custody upon the legality of that custody . . .” Preiser v. Rodriguez, 411 U.S. 475, 484 (1973).

28

                                                          2
1    Furthermore, in order to succeed in a petition pursuant to 28 U.S.C. § 2254, Petitioner must

2    demonstrate that the adjudication of his claim in state court

3             (1) resulted in a decision that was contrary to, or involved an unreasonable application
              of, clearly established Federal law, as determined by the Supreme Court of the United
4             States; or (2) resulted in a decision that was based on an unreasonable determination of
              the facts in light of the evidence presented in the State court proceeding.
5
6    28 U.S.C. § 2254(d)(1),(2).

7             It is well-settled that federal habeas relief is not available to state prisoners challenging state

8    law. Estelle v. McGuire, 502 U.S. 62, 67 (1991) (“We have stated many times that federal habeas

9    corpus relief does not lie for errors of state law.”); Langford v. Day, 110 F.3d 1380, 1389 (9th Cir.

10   1997) (“alleged errors in the application of state law are not cognizable in federal habeas corpus”

11   proceedings).

12            Petitioner claims that the state court should not have denied him consideration for parole under

13   Proposition 57. However, Petitioner’s challenge to the state court’s application of state sentencing law

14   does not give rise to a federal question cognizable on federal habeas review. Lewis v. Jeffers, 497 U.S.

15   764 (1990); Sturm v. California Youth Authority, 395 F.2d 446, 448 (9th Cir. 1967) (“a state court’s

16   interpretation of its [sentencing] statute does not raise a federal question”).1 Therefore, Petitioner fails

17   to state a cognizable federal habeas claim and the petition should be dismissed.

18   III.     ORDER

19            The Court DIRECTS the Clerk of Court to assign a district judge to the case.

20   IV.      RECOMMENDATION

21            For the foregoing reasons, the Court RECOMMENDS that the instant petition for writ of

22   habeas corpus be SUMMARILY DISMISSED for failure to state a claim upon which federal habeas

23   relief can be granted.

24            This Findings and Recommendation is submitted to the United States District Court Judge

25   assigned to this case, pursuant to the provisions of 28 U.S.C. section 636 (b)(1)(B) and Rule 304 of the

26
27
     1
      Petitioner may become entitled to state court relief because the Supreme Court denied Petitioner’s habeas petition without
28   prejudice to any relief to which Petitioner might be entitled after it decides In re Gadlin (2019) 31 Cal.App.5th 784, review
     granted May 15, 2019, S254599.

                                                                  3
1    Local Rules of Practice for the United States District Court, Eastern District of California. Within

2    twenty-one days after being served with a copy, Petitioner may file written objections with the court

3    and serve a copy on all parties. Such a document should be captioned “Objections to Magistrate

4    Judge’s Findings and Recommendation.” The Court will then review the Magistrate Judge’s ruling

5    pursuant to 28 U.S.C. § 636 (b)(1)(C). Petitioner is advised that failure to file objections within the

6    specified time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d

7    1153 (9th Cir. 1991).

8
9    IT IS SO ORDERED.

10      Dated:     August 22, 2019                              /s/ Jennifer L. Thurston
11                                                      UNITED STATES MAGISTRATE JUDGE

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          4
